Citation Nr: 1516993	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a fungal infection of the feet.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In addition to the issues listed above, the Veteran initially appealed a denial of service connection for migraine headaches; however, after receiving a March 2014 supplemental statement of the case, she submitted a VA Form 9 wherein she indicated that she had read the statement of the case and the supplemental statement of the case and desired to appeal only the issues as identified above.  

On August 4, 2014, the Veteran submitted a letter stating her wish to withdraw an earlier request for a Board hearing and asking that her case be forwarded to the Board.  

(The issues of  entitlement to service connection for hearing loss and tinnitus are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Since June 8, 2010, the Veteran's PTSD has been manifested by symptoms causing occupational and social impairment with reduced reliability and productivity.

2.  The Veteran does not have a fungal infection of the feet related to any in-service incident, illness, or injury.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD are met from June 8, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The Veteran does not have a fungal infection of the feet that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's claim for a higher initial rating for PTSD.  The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted in February 2011 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the Veteran's claim for service connection for a fungal infection of the feet, the RO received the Veteran's claim for service connection in June 2010.  In a letter dated July 7, 2010, the Veteran was notified of the evidence required to substantiate the underlying service connection claim.  The Board finds that this letter provided the Veteran with adequate VCAA notice and afforded her a meaningful opportunity to participate in the development of her claim.  Further, neither the Veteran nor her representative raised an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes her service treatment records (STRs), military personnel records, any VA treatment records available, private treatment records, VA examination reports, and statements from the Veteran and her representative.  

The Veteran has been afforded a VA examination in connection with her claim for a higher initial disability rating for PTSD.  The VA examiner indicated that the claims folder had been reviewed and took into account the Veteran's subjective complaints associated with her disability.  Upon review of the examination reports, the Board is satisfied that the record contains sufficient evidence by which to evaluate the Veteran's service-connected PTSD throughout the claim period.  

The Board notes that a VA examination has not been obtained in connection with the Veteran's claim of service connection for a foot disability.  VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent medical or lay evidence of a currently diagnosed disability, or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service connected disability. 38 C.F.R. § 3.159(c)(4)(i).  The requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

In the present case, the Veteran has applied for service connection for a fungal infection of the feet, the result of an inability to care for her feet properly in service.  The Veteran may be competent as a lay person to report some skin conditions such as a rash or itching, See McCartt v. West, 12 Vet App. 164, 167 (1999).  However, the Veteran has not provided any evidence of a present diagnosis of a fungal infection.  Further, as will be discussed in further detail below, the Board notes that the Veteran's service treatment records are negative for any complaint of or treatment for a foot condition, and the Veteran's self-completed report of medical history associated with her separation examination indicated that she had not experienced any skin conditions during service.  Thus, the Board finds that a VA examination in connection with this claim is not necessary.  

II. 
Posttraumatic Stress Disorder

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

In the instant case, the Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411 as 30 percent disabling, effective June 8, 2010.  She claims that a higher rating is warranted.  

Under the general criteria for rating mental disorders, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, DC 9411 (2014)

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

A review of the evidence relevant to the determination of the appropriate rating for the Veteran's PTSD shows that in June 2010, the Veteran submitted a statement from a private Licensed Mental Health Counselor (LMHC), B.L., from Oasis Counseling, who gave a positive diagnosis of PTSD.  Particularly, she found the Veteran to be dressed appropriately and clean, with orientation intact for person, time and place.  Her affect was flat and she exhibited anxiety.  Speech was unremarkable.  The Veteran was attentive, cooperative and frank.  Her short and long-term memory were intact, although she showed a limited personal insight into her disorder.  Her clinical level of debilitation showed a capacity to function well on a day-to-day basis.  

On November 4, 2010, the Veteran was afforded a VA examination in connection with her claim for service connection for PTSD.  In the resulting report, the examiner assigned a diagnosis of moderate, chronic PTSD.  The Veteran's appearance was appropriate, with clean, casual clothing.  She made good eye contact and communicated clearly.  She was tearful while describing her combat duties and the changes of her day-to-day capabilities since May 2005.  Her affect was sad and her mood dysthymic.  She denied suicidal or homicidal ideation, intention or plan.  There were no signs of psychosis.  Cognitive functioning appeared grossly intact based on simple mental screening tests.  The Veteran reported being somewhat distant from family members and finding it difficult to be close to people, which the examiner attributed to her PTSD.  She reported that in May 2010, she participated in a Women in Combat Forum, after which she found her emotions were exceeding her control.  She exhibited irritability and resigned from board membership at her church and homeowner's association because she could no longer keep up with the responsibilities.  She reported distraction, sleep disturbances, and isolation from her friends.  She did admit to keeping in touch with her three grandchildren who live near.  She reported increased difficulty with managing housework, resulting in a home that is somewhat more cluttered than it once was.  The Veteran was noted to have poor sleep, nightmares, intrusive recollections, sadness, irritability, decreased concentration, and increased distance from other people.  The examiner opined that the Veteran was suffering from significant symptoms of PTSD, affecting her social life and concentration, although capable of handling benefit funds independently, if granted.  She was assigned a GAF score of 58, indicating moderate symptoms.  

A letter from LMHC B.L., dated March 22, 2011, indicates that the Veteran continued to seek treatment for PTSD.  Symptoms included anger, anxiety, and depression with sleep disturbances.  She suffered from lack of motivation and interest in the activities and hobbies she enjoyed a year earlier.  She experienced sadness and tearfulness, as well as flashbacks and grief.  The Veteran was emotionally guarded resulting in isolation from family members.  The Veteran was assigned a GAF score of 43, indicating serious symptoms.  

A letter dated December 20, 2012, by LMHC B.L., indicates that the Veteran's PTSD continued to manifest with symptoms such as anger, anxiety, depression and sleep disturbances such a nightmares.  She was noted to have lack of motivation and little interest in activities or hobbies she previously enjoyed.  LMHC B.L. referred to the Veteran's journal entries that showed inability to complete housework, loss of coping skills, social isolation from both family and friends, anxiety, sleep disturbances, nightmares, and flashbacks.  

In December 2013, the Veteran was again afforded a VA medical examination, this time in connection with her claim for an increased initial disability rating for PTSD.  In the resulting report, the examiner found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran was noted to socialize with her daughter and three grandchildren, as well as attend church and sewing group, although she described feeling generally lonely and closed off.  She reported being retired since 2001, due to balance when walking, the result of damage to her 8th cranial nerve when she fell at work.  The Veteran reported awaking with a startle almost every night, and experiencing intrusive thoughts.  She reported tearfulness several times a week and active avoidance of conversations that might lead to emotions.  She denied anger outbursts, but described being distanced and cold.  She reported being nervous and avoidant around people.  The Veteran was noted to have persistent and exaggerated negative beliefs, persistent negative emotional state, and feelings of detachment or estrangement from others.  These symptoms resulted in irritable behavior and angry outbursts with little or no provocation, problems with concentration, and sleep disturbances.  She had a depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  She had normal cognition and denied suicidal or homicidal ideation.  

Given consideration of the above evidence, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran is entitled to a 50 percent rating from June 8, 2010.  

Here, the Board finds particularly probative the November 2010 VA examination report which noted significant symptoms of PTSD such as social isolation, anger, anxiety, and sleep disturbances.  Further, in that examination, the VA examiner assigned a GAF score of 58, indicating symptoms such as flattened affect, circumlocutory speech, occasional panic attacks, or  moderate difficulty in social, and occupational functioning.  These types of symptoms are contemplated by the criteria for a 50 percent disability rating.  

Additionally, the Board finds that a 50 percent rating is supported by later findings of both LMHC B.L., and the December 2013 VA examiner.  Particularly, symptoms such as continued depression, anxiety, chronic sleep impairment, flattened affect, difficulty establishing and maintaining social relationships, and disturbances of motivation and mood.  Further, the Veteran's assignment of a GAF score of 43 in March 2011 is particularly probative as it would indicate more severe symptoms or any serious impairment in social, occupational, or school functioning.  Thus, the Board finds that the Veteran is entitled to a disability rating of 50 percent for her PTSD from June 8, 2010, the date of the grant of service connection.  

The Board has considered whether a higher rating is appropriate at any point since the initial award of service connection, but finds that it is not.  In addressing entitlement to a 70 percent rating, the Board must first consider the Veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9440.  Here, while the Veteran has been noted to have disturbances of motivation and mood, as well as some social isolation, she admits that she continues to maintain a relationship with family members and has been observed to be in control of her judgment.  Additionally, while the Veteran retired from work following a physical injury, there is no indication that she has any psychological deficiencies affecting her occupational or educational skills.  Therefore, the Board finds that a 70 percent rating is not warranted in this case.  38 C.F.R. § 4.130, DC 9440

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  The Veteran has reported a lack of socialization and denied finding pleasure in activities or hobbies.  However, while the Veteran is presently retired, there is no indication that her PTSD would prevent her from carrying out employment.  Further, she maintains relationships with her children and grandchildren, reporting somewhat regular contact.  Thus a 100 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9440 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  Here, the Board notes that the Veteran is presently retired.  However, in the December 2013 VA examination, the Veteran reported that she had retired in 2001, the result of an at-work injury.  Thus, her retirement predates the onset and diagnosis of the Veteran's present PTSD by four years.  As discussed above, the record does not suggest that the Veteran's PTSD has resulted an inability to obtain or maintain substantially gainful employment.  Thus, a review of the overall evidence does not reflect that the Veteran's PTSD precludes employment.  As such, the Board finds that the issue of entitlement to TDIU has not been raised as part of the increased rating matter currently before the Board.  

Finally, the effects of the Veteran's PTSD have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors outside those provided by the rating criteria is not required, and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III. Fungal Infection of the Feet

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the Veteran asserts that she developed a fungal infection of the feet during active service in the Republic of Vietnam.  

At the outset, the Board notes that the Veteran has not submitted any medical evidence showing a present diagnosis of a fungal infection of the feet.  However, a lay person is competent to report observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Particularly, a lay person is competent to report some skin disorders, to include boils, blotches, rash, soreness, and itching.  McCartt, supra.  Thus, as the Veteran is competent to report observable symptoms of a skin condition of the feet, the Board recognizes her statements as competent.

Although her statements are competent evidence, the Board finds particularly probative the Veteran's own admission upon separation that she had not experienced any skin issues during service.  Specifically, in August 1968, in connection with her separation from the military, the Veteran, a nurse, completed and signed a report of medical history in which she reported a history of, among other things, a seizure disorder, several childhood surgeries, and a case of the mumps.  However, she specifically indicated that she never had, nor did she have at that time a skin condition.  Thus, while the Veteran has asserted that her fungal infection of the feet manifested during service, the evidence indicating otherwise outweighs that assertion.  As such, the Board finds that there was no in-service illness, injury, or incident to which the Veteran's present condition may be attributed.  

Finally, the Board notes that the record is silent as to any nexus between the Veteran's present condition and her military service.  As such, the Board finds that the preponderance of the evidence is against this claim of service connection.


ORDER

Entitlement to a 50 percent disability rating for PTSD is granted, effective from June 8, 2010, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for a fungal infection of the feet is denied.  

REMAND

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In November 2010, the Veteran was afforded a VA examination with regard to her claim of service connection for hearing loss and tinnitus.  Upon review, the Board finds that the rationale provided by the VA examiner regarding the cause of the Veteran's confirmed bilateral hearing loss is inadequate, namely that the Veteran's hearing was found to be normal on separation from service.  

Even though hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, given the Veteran's assertions regarding onset, an opinion based solely on the lack of a showing of hearing loss upon separation is inadequate.  

Given that VA has conceded in-service noise exposure from being stationed on a flight line without hearing protection, the Board finds that an additional opinion is necessary to properly address the question of etiology of the Veteran's bilateral hearing loss.  

Likewise, the VA examiner provided an opinion that the Veteran's tinnitus was as likely as not a symptom associated with the Veteran's hearing loss, however, the VA examiner failed to provide a rationale for that opinion.  The examiner also 

failed to provide an opinion regarding the Veteran's contentions that her presently diagnosed tinnitus is directly related to her in-service noise exposure.  As such, the Board finds that a remand is necessary so that the Veteran may be afforded a VA examination that fully addresses all possible etiologies.

Additionally, a medical record submitted in connection with the Veteran's claim indicates that the Veteran has been receiving care for her hearing loss and tinnitus through the VA medical center in Portland, Oregon.  A review of the record does not indicate that any such records have been associated with the Veteran's claims file.  As such, the agency of original jurisdiction (AOJ) should take steps to ensure that all records held by VA concerning the Veteran's hearing loss and tinnitus have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(3) (2014).  

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, in order to obtain any additional evidence pertinent to the claims that is not currently of record.  Specifically, request that the Veteran provide information concerning any private or VA treatment/evaluation she may have received for either her hearing loss or tinnitus.  

Thereafter, the AOJ should make all reasonable efforts to obtain any records the Veteran identifies and authorizes VA to obtain on her behalf.

2. Upon receipt of any and all additional records, schedule the Veteran for a VA audiological examination in connection with her claims of service 
3. 
connection for hearing loss and tinnitus.  The paperless record and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The VA examiner should review treatment records and provide the following opinions:

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that any hearing loss had its onset in service or is otherwise related to her military service, to include exposure to flightline noise without hearing protection.  

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's tinnitus had its onset in service or is otherwise related to her military service, to include exposure to flightline noise without hearing protection.  It should also be noted whether tinnitus is traceable to any hearing loss.

A complete rationale for all opinions must be provided.  Citation to medical treatise and known medical principles should be given in support of the requested opinions.  The examiner is reminded that an opinion based solely a lack of hearing loss in service 

and the time between separation from service and onset of hearing loss will be deemed inadequate.  The medical reasons for accepting or rejecting the Veteran's theory of onset should be set forth, including a discussion as to whether her disability may have had a delayed onset following noise exposure during military service.


4. After the requested development has been completed, the opinions should be reviewed to ensure that they comply with the directives of this remand.  If an opinion is deficient in any manner, it should be returned to the VA examiner for corrective action.

5. Thereafter, the RO should readjudicate the issues remaining on appeal, which must include consideration of all evidence received after the issuance of the supplemental statement of the case in March 2013.  If any benefit sought remains denied, she and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


